DETAILED ACTION
This Office Action is responsive to the amendment for application 16/521,688 filed on 29 June 2022. Claims 1, 3, 9, 11, and 17 have been amended, and claims 2 and 10 have been cancelled.
Claims 1, 3-9, and 11-17 have been allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The rejections of claims 1, 3-9, and 11-17 have been withdrawn.

Allowable Subject Matter
Claims 1, 3-9, and 11-17 are allowed, being herein renumbered claims 1-15.

The following is an examiner’s statement of reasons for allowance:
As applicant points out on page 10 of the remarks dated 29 June 2022, and as indicated by Examiner in the previous Office action, the prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 1 “initially advertising, by the first virtual storage processor, a mapping between the IP address and a first Media Access Control (MAC) address, wherein the first MAC address is a MAC address of a virtual Network Interface Controller (vNIC) providing network connectivity to the first virtual storage processor; and after the failure of the first virtual storage processor, advertising, by the second virtual storage processor, a mapping between the IP address and a second MAC address, wherein the second MAC address is a MAC address of a vNIC providing network connectivity to the second virtual storage processor” in conjunction with the rest of the limitations of the claim, and similarly in independent claims 9 and 17.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims are allowed
Any comments that Applicant considers necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.L/            Examiner, Art Unit 2196                                                                                                                                                                                            
/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196